           Case 1:18-cr-03989-WJ Document 70 Filed 07/10/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,
                                                                No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

               Defendant.


            THIRD UNOPPOSED MOTION TO RESCHEDULE SENTENCING

        Defendant Allister Quintana, through his attorney, Ray Twohig, moves this Court

for an order rescheduling the sentencing, which is currently set for August 21, 2020 9:30

am (Doc 69 Text) due to the complications arising from the Covid 19 Pandemic, with a

proposed additional delay of two months. The grounds are as follows:

      1. The Defendant has obtained the assistance of Dr. Christine Johnson, PhD, a

         forensic psychologist, to aid the court and counsel in understanding the mental

         health issues which the court should consider in imposing sentence in this matter.

      2. The Presentence Report has been filed and submitted to counsel by the probation

         office on March 16, 2020. It has been reviewed by counsel and mailed to the

         Defendant, who is in custody at the McKinley County Detention Center. Due to

         orders issued by New Mexico Governor Lujan Grisham, visitation by counsel and

         Dr. Johnson is restricted, and both counsel and Dr. Johnson are directed and

         encouraged to shelter in place at the current time. Mr. Quintana is housed at the

         McKinley County Detention Center, which does not allow in person visitation. This

                                              1
     Case 1:18-cr-03989-WJ Document 70 Filed 07/10/20 Page 2 of 3



   Court has substantially restricted activities taking place at the courthouses, and

   has entered orders, including Administrative Order 20-MC-004-12 on March 30,

   2020, finding that, depending on their circumstances, sentencings “cannot be

   conducted in person without seriously jeopardizing public health and safety” and

   authorizing use of video or telephone conferencing.

3. The sentencing in this case, based on a prior motion to reschedule the sentencing,

   has been scheduled to be in person on August 21, 2020 (Doc 69), with

   Defendant’s Sentencing Memorandum deadline set for July 13, 2020. (Doc 67)

4. The Sentencing Memorandum cannot be timely completed because Dr. Johnson

   has been unable to complete her evaluation. She has not been able to visit with

   Mr. Quintana in order to do so. However, she has been able to arrange Zoom

   conferences with him. These are difficult to schedule and conduct, since reception

   is uneven and the evaluation process is delayed considerably by the use of this

   method. She estimates she will need at least one other Zoom meeting in addition

   to the three Zoom meetings she has been able to conduct. Once she completes

   her evaluation, counsel must integrate her evaluation into a sentencing

   memorandum and address the Government’s motion for an upward departure

   (Doc 64). A delay of two months for the sentencing, and two months for the

   sentencing memorandum will hopefully permit the sentencing to take place without

   further delay, depending on further pandemic developments and their effects on

   court and custodial circumstances.

5. In the meantime, the time sought should enable the necessary Zoom and

   telephonic meetings of counsel with Mr. Quintana, and provide the opportunities for



                                         2
         Case 1:18-cr-03989-WJ Document 70 Filed 07/10/20 Page 3 of 3



       Dr. Johnson to complete a meaningful psychological evaluation for counsel to

       submit it to the court along with sentencing memoranda to assist the court with

       sentencing. This time will also be necessary to address objections to the

       presentence report which has been filed.

              Assistant United States Attorney Joseph Spindle does not oppose this

    motion.

                                                  Respectfully submitted,


                                                  /s/ Ray Twohig
                                                  __________________________
                                                  Ray Twohig
                                                  Attorney for Defendant
                                                  8998 Rio Grande Blvd., N.W.
                                                  Albuquerque, NM 87114
                                                  Phone: 505/898-0400




I hereby certify that on the 10th
day of July, 2020, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________
Ray Twohig




                                            3
